DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interview after Non-Final Action
The action is responsive to the Applicant-Initiated Interview held on June 11, 2021.  Claims 1 and 10-14 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas E. Brown, on June 11, 2021.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently amended) An abnormality diagnosis system diagnosing abnormality in a nuclear power plant provided in a building, comprising:
an abnormality diagnosis control unit configured to 
obtain an instrument parameter; wherein the instrument parameter is determined as there being an abnormality predict by the abnormality diagnosis control unit among a plurality of 
determine that the instrument parameter exceeds a normal range;
perform an extrapolation on the instrument parameter, wherein the instrument parameter does not exceed an alarm threshold;
generate an abnormality symptom motion pattern based on the extrapolation and the instrument parameter to indicate a predicted development, wherein the abnormality symptom motion pattern is a behavior pattern of an extrapolated line of the predicted development; 
execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern among a plurality of abnormality model patterns, without using the plurality of instrument parameters to reduce a diagnosis processing load of the nuclear plant; 
a data storage unit configured to store, with respect to the plurality of the instrument parameters, the plurality of the abnormality model patterns which are behavior patterns of the instrument parameter corresponding to abnormality causes of the plant, 
wherein,
the abnormality diagnosis system is provided in an office separated from the building,
a maintenance management terminal and a maintenance portable terminal are provided in the building,
the plant, the abnormality diagnosis system, and the maintenance management terminal, are connected via buses, and 
the maintenance portable terminal is carried by a user in the building and performs wireless communication with the maintenance management terminal.
Allowable Subject Matter
Claims 1 and 10-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, generating an abnormality symptom motion pattern based on an extrapolated instrument parameter to indicate a predicted development, where the abnormality symptom motion pattern is a behavior pattern of an extrapolated line of the predicted development, and execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern among a plurality of abnormality model patterns, without using the plurality of instrument parameters to reduce a diagnosis processing load of the nuclear plant.  Therefore, claim 1, and dependent claims 10-14, are allowable over the prior art of record.
It is noted that the closest prior art, Japan Patent Publication JP 2011-090382-A; Provided in IDS filed 12/07/2017, to Kuniaki et al., is directed to a monitoring system which includes a monitoring device for calculating a Mahalanobis distance of monitoring object data, and for detecting the failure of a monitoring object based on the Mahalanobis distance, and generating an input signal based on an abnormal signal and a related signal, performing failure diagnosis of the monitoring object based on the input signal.
U.S. Patent Publication 2014/0058705 A1, to Brill, is directed to an abnormal-occurrence-detection-system, which detects events using different data analysis methods for identifying and for classifying events of a supply system for generating a random walk (RW) motion pattern.

U.S. Patent Publication 2013/0166572 A1, to Fujimaki et al., discloses an abnormality score calculating means.  

Applicant’s amendments and arguments presented during the Applicant-Initiated Interview held on June 11, 2021 are persuasive.  Further, in response to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner determined that the set forth instant claim 1 is directed to patent eligible subject matter and the subject matter recited in claim 1 amounts to significantly more than an abstract idea, and is patent eligible.”1  The subject matter of independent claim 1 is directed to a practical application, pertaining to an abnormality diagnosis system diagnosing abnormality in a nuclear power plant provided in a building.  Additionally, the elements recited in independent claim 1, and dependent claims 10-14, are recited in sufficient specificity to amount to significantly more than an abstract idea and are patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2106.04(a)(1)